DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendment filed on 1/05/2021 has been entered.  Claims 20 and 25 have been amended.  Claim 1-19 remain cancelled.  Claims 20-39 are pending in the application.

Allowable Subject Matter
Claims 20-39 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 20, the prior art of record does not teach or reasonably suggest a charged particle beam generator, comprising: 
a beam source for generating a charged particle beam; and
an electrode stack including a plurality of stacked electrodes for manipulating the charged particle beam;
wherein the plurality of stacked electrodes include a first electrode comprising a first electrode body that accommodates a first cooling conduit inside the electrode body for transferring a cooling liquid,
wherein the first cooling conduit comprises a first opening for connection to a 
wherein the charged particle beam generator is formed to be insertable into, supportable by, and removable from the an external reference frame provided inside a vacuum chamber of a charged particle projection system.
The claims in the instant application are deemed to be directed to a nonobvious improvement over the prior art of record, particularly Dinu-Gurtler (US 2012/0293780), who teaches a charged particle beam generator comprising a beam source, an external frame, and an electrode stack that includes a first electrode that accommodates a cooling conduit inside the electrode body for transferring a cooling liquid; however Dinu-Gurtler fails to teach that the cooling conduit comprises a first opening for connection to a liquid supply structure and a second opening for connection to a liquid discharge structure, the first opening and the second opening being located at a same side of the first electrode body.
The primary reason for allowance of the claims is the combination of the charged particle beam generator’s beam source for generating a charged particle beam; and the electrode stack including a plurality of stacked electrodes for manipulating the charged particle beam; wherein the plurality of stacked electrodes include a first electrode comprising a first electrode body that accommodates a first cooling conduit inside the electrode body for transferring a cooling liquid, wherein the first cooling conduit comprises a first opening for connection to a liquid supply structure and a second opening for connection to a liquid discharge structure, the first opening and the 
Regarding claims 28 and 35, the prior art of record does not teach or reasonably suggest a charged particle beam generator, comprising: 
a beam source for generating a charged particle beam;
an electrode stack including a plurality of stacked electrodes for manipulating the charged particle beam; and
a support member connected to a region of the electrode stack at a first end and to an external reference frame at a second end to support the electrode stack with respect to an external reference frame,
wherein the charged particle beam generator is formed to be insertable into, supportable by, and removable from the external reference frame provided inside a vacuum chamber of a charged particle projection system.
The claims in the instant application are deemed to be directed to a nonobvious improvement over the prior art of record, particularly Dinu-Gurtler (US 2012/0293780), who teaches a charged particle beam generator comprising a beam source, an external frame, and an electrode stack; however Dinu-Gurtler fails to teach a support member connected to a region of the electrode stack at a first end and to an external reference frame at a second end to support the electrode stack with respect to an external reference frame.
The primary reason for allowance of the claims is the combination of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN C TSAI whose telephone number is (571)272-7438.  The examiner can normally be reached on Monday-Tuesday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HSIEN C TSAI/Examiner, Art Unit 2881                                                                                                                                                                                                        
/DAVID E SMITH/Examiner, Art Unit 2881